SHEVIN, Judge.
Patricia Izurieta petitions for a writ of certiorari to quash an order setting aside a transfer of real property as a fraudulent conveyance. We treat the petition as a notice of appeal, and reverse the order.
The trial court erred in granting the motion to set aside the transfer of property titled in Izurieta’s name. Izurieta was not brought into the case as an impleader defendant, or present in the proceedings in any capacity other than as a witness. “[D]ue process requires that the rights of third persons claiming adversely both to the plaintiff and defendant in execution should not be finally adjudicated unless such persons have been first fully implead-ed and brought into the proceedings as actual parties and given opportunity to present their claims as parties on the issues made up including questions as to whether conveyances of property of the judgment debtor are voidable as to them.” Morton v. Cord Realty, Inc., 677 So.2d 1322, 1324 (Fla. 4th DCA 1996); see Varveris v. Carbonell, 773 So.2d 1275 (Fla. 3d DCA 2000).
Reversed and remanded for further proceedings.